
	

114 HR 1176 IH: NCUA Budget Transparency Act
U.S. House of Representatives
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1176
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2015
			Mr. Mulvaney introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require the Comptroller General of the United States to carry out a study of the National Credit
			 Union Administration, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the NCUA Budget Transparency Act. 2.GAO study (a)StudyThe Comptroller General of the United States shall carry out a study of the National Credit Union Administration (NCUA) to—
 (1)study the process and procedures related to the budgeting practices of the NCUA; (2)identify areas where the NCUA can provide greater budget transparency to Members of Congress, the NCUA’s regulated entities, and the public; and
 (3)determine the availability of line-by-line budget data for the National Credit Union Share Insurance Fund, the National Credit Union Central Liquidity Facility, and the Temporary Corporate Credit Union Stabilization Fund.
 (b)ReportNot later than the end of the 18-month period beginning on the date of the enactment of this Act, the Comptroller General shall issue a report to the Congress containing all findings and determinations made in carrying out the study required under subsection (a).
			
